70 F.3d 1273
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Dean JENKINS, Defendant-Appellant.
No. 95-6288.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1995.

Before:  CONTIE, MILBURN, and NORRIS, Circuit Judges.

ORDER

1
The defendant appeals the denial of his renewed request for bail pending appeal.  Both the defendant and the government have filed briefs.  The parties are in agreement that oral argument is not necessary, and this panel is in unanimous agreement that oral argument would not significantly aid the decisional process.  Fed.R.App.P. 34(a).


2
Initially, the government has filed a motion asking this court to take judicial notice that this defendant's prior requests for bail were denied by both the district court and this court.  It attaches several documents, including the orders of both courts denying release.  The defendant moved for bail pending appeal from his conviction and sentence on charges relating to the transportation of marijuana.  One of the issues in the pending appeal is whether the district court erred in denying his motion to dismiss the indictment on double jeopardy grounds.


3
The instant request for bail was made after this court issued its opinion in United States v. Ursery, 59 F.3d 568 (6th Cir.), pet. for cert. filed, 64 U.S.L.W. 3161 (Aug. 28, 1995).  On the basis of that decision, argues the defendant, he is likely to obtain a reversal of the district court's order denying his motion to dismiss the indictment.  Therefore, he asks to be released pending his appeal.


4
As noted in the prior orders denying release, the defendant is subject to mandatory detention pending his appeal, absent extraordinary circumstances, because he was convicted of violating a statute under the Controlled Substances Act which carries a maximum penalty of in excess of ten years of incarceration.  See 18 U.S.C. Secs. 3143(b), 3142(f)(1), and 3145.  Having reviewed the briefs in this matter, we conclude that such extraordinary circumstances are not present.


5
The district court's order denying release pending appeal is therefore AFFIRMED.